Citation Nr: 0621499	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for the service-connected 
ankylosing spondylitis with multiple joint symptoms, 
currently evaluated at 40 percent disabling.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from December 1976 to July 
1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1. The service-connected ankylosing spondylitis with multiple 
joint symptoms is manifested by pain, decreased range of 
motion in multiple joints, and stiffness.

2.  There is no evidence of weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
ankylosing spondylitis with multiple joint symptoms have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5002 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the November 2002 unfavorable agency decision.  The 
RO provided the veteran letter notice to his claim for an 
increased rating in an October 2002 letter, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
Additionally, the notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, the Court found that notice for an increased 
rating claim needs to include a discussion of the effective 
date element.  Id.  In the present appeal, the veteran was 
provided with notice of what type of evidence necessary to 
establish an effective date in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The evidence of record includes VA and private treatment 
records and VA examinations.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  





Analysis

The veteran was discharged from the Army with a diagnosis of 
ankylosing spondylitis.  The veteran was granted service-
connected for ankylosing spondylitis with a 20 percent rating 
in a September 1987 rating decision, effective July 25, 1986.  
In a November 2002 rating decision, the rating for the 
service-connected condition was increased from 20 to 40 
percent, effective October 29, 2002.  
 
The veteran seeks a rating in excess of 40 percent for the 
service-connected ankylosing spondylitis.  In support of his 
claim, the veteran testified that he experiences constant 
pain from his neck to his ankles in all his joints, stiffness 
and swelling.  He stated that three to four times a week, the 
pain is severe.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

As there is no specific rating for ankylosing spondylitis 
with multiple joint symptoms, the RO rated the veteran under 
Diagnostic Coe (DC) 5002 for rheumatoid arthritis by analogy.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year, a 40 percent evaluation is assigned.  38 
C.F.R. § 4.71a, DC 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 
38 C.F.R. § 4.71a, DC 5002.

DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 
38 C.F.R. § 4.59 (2005).

VA treatment records from June to September 2002 show an 
assessment of rheumatoid arthritis.  

At an October 2002 VA examination, the veteran reported 
swelling in the knees, ankles, and elbows; and that he was 
unable to walk without having to rest.  He stated that he was 
not on a specific drug treatment program other than Scotty 
Pop's (a mixture of alcohol and fruit juice).  He reported 
flare ups due to activity and weather changes, lasting up to 
three to four days.  Upon examination, there were no 
objective signs of painful motion, spasm or tenderness.  The 
veteran's posture showed an increased lordosis of the lumbar 
spine, kyphosis of the thoracic spine, and increased AP 
diameter.  The neurological examination of the upper and 
lower extremities was normal to vibration, temperature, light 
touch and posture sense.  There was atrophy of the left 
thigh. X-rays of the lumbar spine and hips were normal.  
Other x-rays showed advanced degenerative changes at C5-C6; 
kyphosis of the thoracic spine; degenerative changes in the 
shoulders; bilateral degenerative changes in the ankle; bone 
infarction and a healing fracture in the left proximal 
fibula; and osteochondritis dissecans of the lateral femoral 
condoyle in the left knee.  The diagnosis was a history of 
ankylosing spondylitis diagnosed during service; today, there 
were multiple joint complaints but no specific joint 
ankylosis noted at any joint examined.

VA treatment records from April 2003 to March 2006 show that 
the veteran had a right femur fracture and surgery.  Records 
indicated ongoing treatment for pain.  In May 2003, the 
veteran reported swelling and pain in the knees, but no 
instability. Examination showed no effusion, instability, or 
joint line tenderness.  A December 2003 record showed good 
and stables knees with no effusion or tenderness.  

Private treatment records from January 2006 show that the 
veteran was admitted for fracture of the right hip after a 
fall.  Secondary diagnoses included rheumatoid arthritis.   

A review of the medical evidence shows that a rating in 
excess of 40 percent is not warranted for the service-
connected ankylosing spondylitis with multiple joint symptoms 
under DC 5002.  As of the most recent VA examination in 
October 2002, there was no evidence of  weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, which would 
warrant a higher 60 percent evaluation.  Rather, the evidence 
showed that the veteran experienced constant pain; however, 
there were no objective signs of painful motion, spasm or 
tenderness.  The examiner stated that there were multiple 
joint complaints, but no specific joint ankylosis noted at 
any joint examined.  Additionally, though the veteran 
reported flare-ups lasting for three to four days, there was 
no objective evidence of episodes of severely incapacitating 
exacerbations.  Treatment records provided subsequent to the 
2002 VA examination did not indicate weight loss, anemia, or 
episodes of severely incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5002.  Therefore, a rating in excess of 40 
percent under DC 5002 is not warranted.  
 
The Board has also considered rating the condition as a 
chronic residual under DC 5002.  However, since the VA 
examiner specifically stated that there was no objective 
evidence of swelling, muscle spasm or painful motion, a 
rating for chronic residuals is not warranted.

As the veteran was diagnosed with degenerative joint disease 
at C5-C6 and shoulders, the Board has also considered a 
rating under DC 5003, for degenerative arthritis.  However, a 
separate rating under DC 5003 is not warranted.  Any symptoms 
due to degenerative joint disease are contemplated in the 
current 40 percent rating under DC 5002.  Furthermore, any 
rating under DC 5003 would only warrant the scheduler maximum 
of 20 percent.  As any rating under DC 5003 would be lower 
than the rating already assigned under DC's 5099-5002, a 
separate rating under DC 5003 is not warranted.
  
More over, an evaluation under DC 5003 would result in rating 
the same manifestations of overlapping symptoms.  Though 
there is some evidence of degenerative joint disease, 
evaluations for distinct disabilities resulting from the same 
injury may only be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
Degenerative arthritis was considered and compensated under 
the 40 percent evaluation already assigned under DC's 5099-
5002.  To assign a separate evaluation based on conditions is 
not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.  Since the disability is 
already rated under DC's 5099-5002 for the underlying 
condition of ankylosing spondylitis with multiple joint 
symptoms, a separate rating under DC 5003 cannot be assigned 
because it would result in rating the same manifestations or 
overlapping symptoms, known as pyramiding, which is to be 
avoided.  38 C.F.R. § 4.14 (2005).  Therefore, since the 
veteran cannot receive a separate rating under DC 5003 and 
cannot receive a rating higher than 20 percent, the 
disability is best characterized by a continued 40 percent 
disability rating under DC's 5099-5002.

Further, while the Board has considered the effect of pain 
with the veteran's service-connected disability, the rating 
under DC's 5099-5002 already includes consideration of pain.  
See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45 (2005).  
Assigning an increased rating for pain under 38 C.F.R. § 4.45 
as interpreted in DeLuca, would violate the principle against 
pyramiding in this case.  See 38 C.F.R. § 4.14.     

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that he is unable 
to work, it is unclear from the record that this is solely 
due to the service-connected disability.  Additionally, there 
are no frequent periods of hospitalization due to the 
ankylosing spondylitis with multiple joint symptoms.  As 
such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

The Board recognizes that the veteran believes that the 
ankylosing spondylitis is more severe than contemplated by 
the current 40 percent rating.  The Board also notes the 
veteran's testimony that he experiences constant pain due to 
the service-connected condition.  However, pain is not a 
disability for which VA may award service connection.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999); see 
also Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Thus, while the Board has considered the veteran's 
assertions, they do not outweigh the medical evidence of 
record.

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 rating for 
ankylosing spondylitis with multiple joint symptoms.  See 38 
C.F.R. §§ 4.71a, DC's 5099-5002.  As such, the benefit of the 
doubt does not apply, and the claim is denied.  


ORDER

An increased rating for the service-connected ankylosing 
spondylitis with multiple joint symptoms, currently evaluated 
at 40 percent disabling, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


